DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/25/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7 and 9-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Backman (WO 2016/118690 A1).
Regarding claim 1, Backman discloses a system comprising: 
at least one article of personal protective equipment (e.g. Fig. 1A: PPE 108) associated with a worker (e.g. Fig. 1A: 104), the article of personal protective equipment comprising one or more sensors (e.g. Fig. 1A: 101(1)-101(4)) configured to generate data indicative of a status of the article of personal protective equipment (e.g. [048]); 
one or more industrial devices (e.g. Fig. 1A: 106, 112 & [034-038] or Fig. 5: 510, 512 & [078]); 
an industrial controller device (e.g. Fig. 1A: identifier emitted by transmitter 112 or Fig. 5: 512) & [037-038, 078]) configured to output industrial controller data indicative of one or more attributes of the one or more industrial devices, wherein the industrial controller data includes first industrial controller data (e.g. identifier linked to a particular type of PPE item) and second industrial controller data (e.g. identifier linked to particular workstation, or particular piece of equipment); and 
a computing device (e.g. Fig. 1A: 114 & [039]: microcontroller & [078]: processors) configured to: 
determine, based at least in part on the first industrial controller data indicative of one or more attributes of the one or more industrial devices at a first time, a set of one or more safety rules corresponding to a work environment at the first time (e.g. [039-040, 078]); 
determine, based at least in part on the second industrial controller data indicative of the one or more attributes of the one or more industrial devices at a second time (e.g. [037-038, 078]: identifier linked to particular workstation, or particular piece of equipment), a change in an attribute of the one or more attributes of the one or more industrial devices (e.g. [03, 029, 046-047]: when worker moves through a workplace environment from one workstation to the next); 
responsive to determining a change in the attribute of the one or more industrial devices, identifying an updated set of one or more worker safety rules corresponding to the work environment at the second time (e.g. [046-047]); 
determine, based on the updated set of one or more worker safety rules and the data indicative of a status of the article of personal protective equipment, whether the status of at least one article of personal protective equipment satisfies the updated set of one or more worker safety rules (e.g. Fig. 1C & [048-050]); and 
perform at least one action based on determining whether the at least one article of personal protective equipment satisfies the updated set of one or more worker safety rules (e.g. Fig. 1C & [028, 050]: indicate absent of particular PPE item required on display of user wearable device & [0054] & Fig. 2: 212).  
Regarding claim 13, Backman discloses a computing device comprising: at least one processor (e.g. Fig. 1A: 114 & Fig. 5: 502 & [039]: microcontroller & [078]: processors); and memory (e.g. Fig. 5: 518, 530) comprising instructions that, when executed, cause the at least one processor to: 
receive, from at least one article of personal protective equipment (e.g. Fig. 1A: PPE 108) associated with a worker (e.g. Fig. 1A: 104), data indicative of a status of the article of personal protective equipment (e.g. [048, 078]); 
receive, from an industrial controller device (e.g. Fig. 1A: identifier emitted by transmitter 112 or Fig. 5: 512) & [037-038, 078]) configured to control one or more industrial devices (e.g. Fig. 1A: 106, 112 & [034-038] or Fig. 5: 510, 512 & [078]), industrial controller data indicative of one or more attributes of the one or more industrial devices, wherein the industrial controller data includes first industrial controller data (e.g. identifier linked to a particular type of PPE item) and second industrial controller data (e.g. identifier linked to particular workstation, or particular piece of equipment); 
determine, based at least in part on the first industrial controller data indicative of one or more attributes of the one or more industrial devices at a first time, a set of one or more safety rules corresponding to a work environment at the first time (e.g. [039-040, 078]); 
determine, based at least in part on the second industrial controller data indicative of the one or more attributes of the one or more industrial devices at a second time (e.g. [037-038, 078]: identifier linked to particular workstation, or particular piece of equipment), a change in an attribute of the one or more attributes of the one or more industrial devices (e.g. [03, 029, 046-047]: when worker moves through a workplace environment from one workstation to the next); 
responsive to determining a change in the attribute of the one or more industrial 5Application No.:devices, identifying an updated set of one or more worker safety rules corresponding to the work environment at the second time (e.g. [046-047]); 
determine, based on the updated set of one or more worker safety rules and the data indicative of a status of the article of personal protective equipment, whether the status of at least one article of personal protective equipment satisfies the updated set of one or more worker safety rules (e.g. Fig. 1C & [048-050]); and 
perform at least one action based on determining whether the at least one article of personal protective equipment satisfies the updated set of one or more worker safety rules (e.g. Fig. 1C & [028, 050]: indicate absent of particular PPE item required on display of user wearable device & [0054] & Fig. 2: 212).  
Regarding claims 2 and 14, Backman discloses the at least one action comprises outputting a notification indicating one or more additional articles of personal protective equipment recommended for use to mitigate a change in one or more hazards in the work environment (e.g. Fig. 1C & [048-050]).  
Regarding claims 3 and 15, Backman discloses the at least one action comprises outputting a notification indicating the worker is permitted to remove the at least one article of personal protective equipment, in response to determining the at least one article of personal protective equipment is not needed to satisfy the set of one or more worker safety rules (e.g. [027] & Fig. 1C: only PPE listed are required; thus, implies PPE not listed are permitted to remove).  
Regarding claims 4 and 16, Backman discloses the computing device is configured to determine the change in the work environment by determining a change in a hazard in the work environment (e.g. [0024]: different PPE item are required when performing arc welding vs. gas welding; thus, change of work environment is determined based on change in a hazard in the work environment).  
Regarding claims 5 and 17, Backman discloses the computing device is configured to determine the change in the work environment by determining that another worker lacks appropriate personal protective equipment, and wherein the at least one action comprises outputting a notification indicating the another worker lacks appropriate personal protective equipment (e.g. [052]: alert message indicates which required PPE items have not been detected and the work to whom the alert message relates, wherein the alert message is presented to one or more workers at a workstation).  
Regarding claims 6 and 18, Backman discloses the computing device is configured to determine the change in the work environment in response to determining the one or more industrial devices are scheduled to perform an action associated with an additional hazard (e.g. [0024]: different PPE item are required when performing arc welding vs. gas welding within a workstation; thus, change of work environment is determined based on change in a hazard in the work environment).  
Regarding claims 7 and 19, Backman discloses the at least one action comprises outputting a command to disable at least one of the one or more industrial devices (e.g. Fig. 2 & [024]).  
Regarding claim 9, Backman discloses the at least one action comprises outputting a notification indicating the worker is prohibited from accessing the work environment (e.g. [023-024]: alert message to worker to whom fails to have all the required PPE items).  
Regarding claim 10, Backman discloses the one or more worker safety rules specify a set of personal protective equipment associated with one or more respective hazards of the work environment (e.g. [049]: determine a set of required PPE items associated with a workstation).  
Regarding claim 11, Backman discloses the computing device is configured to determine whether the status of at least one article of personal protective equipment satisfies the updated set of one or more worker safety rules by determining whether the at least one article of personal protective equipment includes the personal protective equipment defined by the updated worker safety rules (e.g. Fig. 1C: display presence or absence of required PPE items on the required list for a particular station).  
Regarding claim 12, Backman discloses the computing device is further configured to receive data indicative of one or more environmental conditions of the work environment, wherein the computing system is configured to identify the updated set of one or more worker safety rules based at least in part on the data indicative of the one or more environmental conditions of the work environment (e.g. [024]: arc welding vs. gas welding).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Backman (WO 2016/118690 A1) in view of Knopf (WO 2009/020765 A1).
Regarding claims 8 and 20, Backman discloses the one or more worker safety rules further indicate one or more trainings or certifications associated with the one or more industrial devices (e.g. [0045-0046]: override lock out event based on PPE and training).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Backman with the teachings of Knopf to include training as one of the parameters for using a particular equipment in certain hazardous environments so as to minimize risk and improve safety (e.g. [0002, 0045]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688